DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 26-35 and 37-45 are pending and Claims 26-35, 37-40, 43, and 45 have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statement (IDS) filed on 02/07/2020 has been taken into account.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Response to Amendment
In the amendment dated 07/04/2022, the following has occurred: No claims have been amended; Claim 36 has been canceled; No claims have been added. 

Election/Restrictions
Applicant’s election without traverse of species 4 in the reply filed on 07/04/2022 is acknowledged.
Claims 41-42, and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/04/2022.
Claims 41 and 42 are directed towards an additional securing fixing, which is a feature of non-elected species 1. Claim 44 recites a central support formed from a circumference and a circumferential support, which is a feature of non-elected species 5 and 6.

Claim Objections
Claims 27-35 and 37-40, 43, and 45 are objected to because of the following informalities:
Claims 27-35 and 37-40, 43, and 45 each recite “A stand according to claim…”. This should read as “The stand according to claim…” (emphasis added).
Claim 28 recites “said first and section arcuate section”. This should read as “said first and second arcuate sections” (emphasis added).
Claim 38 recites “said support”. This should read as “said hollow tubular support” (emphasis added).
Claim 39 recites “said tubular support”. This should read as “said hollow tubular support” (emphasis added).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 32-35, 40, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the arcuate section" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the opposite end of said central support" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the tubular section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites “a hole which will engage a push fit switch on the upright to hold the upright in position”. – It is unclear if this feature is the releasable locking system of claim 38 or a separate element. For purposes of examination, it has been interpreted as the same element.
Claim 43 recites the limitation "said central support" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 33-34 are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26-30, 37, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olivero (US 6,412,741).
Regarding Claim 26, Olivero discloses a stand suitable for attachment to a floatable or inflatable structure, for supporting an upright, comprising: first and second arcuate sections (Olivero: Fig. 1; 12), curving in opposed directions; a hollow tubular support (Olivero: Fig. 2; 26) for receiving the upright; wherein the hollow tubular support is located between said first and second arcuate sections and connected to each of said sections.
Regarding Claim 27, Olivero discloses a stand according to claim 26, further comprising a central support (Olivero: Fig. 1; 40) having a top side and a bottom side; wherein said hollow tubular support (Olivero: Fig. 2; 26) is located on said top side of said central support and extends substantially perpendicular to said central support; and said tubular support is connected to said first and second arcuate sections (Olivero: Fig. 1; 12) on the bottom side of said central support.
Regarding Claim 28, Olivero discloses a stand according to claim 27, wherein said first and section arcuate section (Olivero: Fig. 1; 12) are connected to said central support proximate the perimeter of said central support.
Regarding Claim 29, Olivero discloses a stand according to claim 27, wherein said first and second arcuate sections (Olivero: Fig. 1; 12) are connected at their common tangent.
Regarding Claim 30, Olivero discloses a stand according to claim 26, wherein at least one of said first and second arcuate sections (Olivero: Fig. 1; 12) has an elliptical or circular shape curved to provide the arcuate section.
Regarding Claim 37, Olivero discloses a stand according to claim 27, wherein one of said first and second arcuate sections (Olivero: Fig. 1; 12) extends beyond the central support (Olivero: Fig. 1; 40), and the other does not extend beyond the central support. [Note: As one arcuate section of Olivero extends beyond the bottom of its central support and the other does not extend beyond the top of its central support, it reads on the claim.]
Regarding Claim 23, Olivero discloses a stand according to claim 26, wherein said central support (Olivero: Fig. 1; 40) is substantially circular or substantially rectangular.

Claims 26 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myers (US 6,508,194).
Regarding Claim 26, Myers discloses a stand suitable for attachment to a floatable or inflatable structure, for supporting an upright, comprising: first and second arcuate sections (Myers: Annotated Fig. 2; S1, S2), curving in opposed directions; a hollow tubular support (Myers: Fig. 30; 158) for receiving the upright; wherein the hollow tubular support is located between said first and second arcuate sections and connected to each of said sections.
Regarding Claim 31, Myers discloses a stand according to 26, wherein at least one of said first and second arcuate sections (Myers: Fig. 2; S1, S2) is a partial section of the outer surface of a tube.
Regarding Claim 32, Myers discloses a stand according to 26, wherein said first and second arcuate sections (Myers: Annotated Fig. 2; S1, S2) are sections of the circumference of an ellipse or circle, and further comprising third and fourth arcuate sections (Myers: Annotated Fig. 2; S3, S4) that are sections of the circumference of an ellipse or circle, said third and fourth section located at the opposite end of said central support and parallel to said first and second arcuate sections respectively sections (Myers: Annotated Fig. 2).
Regarding Claim 33, Myers discloses a stand according to claim 32, further comprising at least one reinforcing rib (Myers: Annotated Fig. 2; R1, R2) between one of said first and third arcuate sections (Myers: Annotated Fig. 2; S1, S3) and said second and fourth arcuate sections (Myers: Annotated Fig. 2; S2, S4).

    PNG
    media_image1.png
    824
    1004
    media_image1.png
    Greyscale

I: Myers; Annotated Fig. 2

Claims 26, 31, and 38-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips (US 1,764,852).
Regarding Claim 26, Phillips discloses a stand suitable for attachment to a floatable or inflatable structure, for supporting an upright, comprising: first and second arcuate sections (Phillips: Fig. 6, 8; 6), curving in opposed directions; a hollow tubular support (Phillips: Fig. 5-7; 19) for receiving the upright; wherein the hollow tubular support is located between said first and second arcuate sections and connected to each of said sections.
Regarding Claim 31, Phillips discloses a stand according to 26, wherein at least one of said first and second arcuate sections (Phillips: Fig. 6, 8; 6) is a partial section of the outer surface of a tube.
Regarding Claim 38, Phillips discloses a stand according to claim 26, further comprising a releasable locking system (Phillips: Fig. 5, 7; 23) for releasably securing the upright in said support (Phillips: Fig. 5-7; 19).
Regarding Claim 39, Phillips discloses a stand according to claim 38, wherein said releasable locking system (Phillips: Fig. 5, 7; 23) is a threaded bolt that screws into said tubular support (Phillips: Fig. 5-7; 19) to hold said upright in position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 6,508,194) in view of Grove (CA 2 537 168).
Regarding Claim 34, Myers discloses a stand according to claim 32, but fails to disclose wherein at least one of said first and third arcuate sections, or at least one of said second and fourth arcuate sections are complete circles or ellipses; joined by at least one reinforcing rib.
However, Grove teaches at least one of said first and third arcuate sections, or at least one of said second and fourth arcuate sections (Grove: Fig. 1; 42, 44) that are complete circles or ellipses; joined by at least one reinforcing rib (Grove: Fig. 1; 48, 50).
Myers and Grove are analogous because they are from the same field of endeavor or a similar problem solving area e.g. aquatic device frames. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stand in Myers with the arcuate section structure from Grove, with a reasonable expectation of success, in order to provide adjustable arcuate sections that allow the stand to be adapted to differing makes of floats, and to allow for better weight distribution, thereby improving the utility and stability of the stand (Grove: Pg. 3, Ln. 30-31; Pg. 4, Ln. 1-2).
Regarding Claim 35, Myers discloses a stand according to claim 34, wherein both of said first and third arcuate sections (Grove: Fig. 1; 42, 44), or both of said second and fourth arcuate sections (Grove: Fig. 1; 42, 44) are complete circles or ellipse, so in one of the opposed directions the tubular section is supported by a partial curved section, and in the opposed direction the tubular section is supported by a circular or elliptical section, defining a tubular region that a support element can pass through.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 6,508,194) in view of Newton (US 2001/0032574).
Regarding Claim 45, Myers discloses a stand according to claim 26, but fails to disclose a stand formed of metal or plastic. However, Newton teaches a stand formed of metal or plastic (Newton: [0038]).
Myers and Newton are analogous because they are from the same field of endeavor or a similar problem solving area e.g. aquatic device frames. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stand in Myers with the material from Newton, with a reasonable expectation of success, in order to provide a lightweight rigid material to form the stand that is suitably strong, but not metal, thereby ensuring the desired level of support while lowering the risk for damage (Newton: [0038]; Myers: Col. 1, Ln. 31-51).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 1,764,852) in view of Myers (US 6,508,194).
Regarding Claim 40, Phillips discloses a stand according to claim 38, but fails to disclose a tubular support includes a hole which will engage a push fit switch on the upright to hold the upright in position. However, Myers teaches a tubular support (Myers: Fig. 1; 37) that includes a hole (Myers: Fig. 14; 38) which will engage a push fit switch (Myers: Fig. 14; 43) on a pole to hold the pole in position.
Phillips and Myers are analogous because they are from the same field of endeavor or a similar problem solving area e.g. aquatic device frames. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upright and hollow tubular support in Phillips with the holes and push fit switch connection from Myers, with a reasonable expectation of success, in order to provide a means of securing the upright in one of a plurality of discrete positions (Myers: Col. 7, Ln. 45-49), thereby allowing the upright to be adjusted quickly and ensuring that it does not slip out of a desired position.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR L MORRIS/Examiner, Art Unit 3631